PER CURIAM.
In this appeal from an order of contempt, the appellant challenges the sufficiency of the evidence and the lack of an affirmative finding of ability to pay. We find the evidence sufficient to sustain the order of contempt but agree with the appellant that the order does not contain the express findings required by Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976).
Accordingly, this cause is reversed and remanded with directions that the trial court make an express determination of appellant’s ability to pay and set out the results of such a determination in any order of contempt predicated upon such determination.
ANSTEAD, BERANEK and HERSEY, JJ., concur.